DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bearing element”, “rope”, “material that allows for stretching”, “axial shift event”, “drainage ducts/holes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claims 1 and 4 recite the term “Multiple friction joint pile assemblies” which is improper.  Please revise to “A multiple friction joint pile assembly” or something similar to put the claim in the form of a complete sentence.  
Claim 16 recites the term “overloaded” which is grammatically incorrect.  Please revise to “over-loaded”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 8, 9, 12, 13, recite the terms “rope” or “rope ducts”.  These limitations are indefinite because it is unclear as to what they are (e.g. the same as the twisted wire, something else, a combination thereof, etc.) as they are not fully described in the specification or shown in the drawings.  For prosecution on the merits, the ‘rope’ is interpreted as being the twisted wire.
Claims 2, 6, 7, 10, 11, 14, 15 and 18-20 recite the terms “bearing elements” throughout the claims.  These limitation render the claims indefinite because it is unclear as to what they are (e.g. the same as the carrier elements, something else entirely, a combination thereof, etc.).  as they are not fully described in the specification or shown in the drawings.  For prosecution on the merits, the ‘rope’ is interpreted as being the carrier elements.
Claims 2-6, 8, 12, 16, 19 and 20 recite the term “can be” throughout the claims.   This limitation renders the claims indefinite because it is unclear as to whether the limitations following are a required aspect of the claims, or not.  For prosecution on the merits, it is interpreted as not.
Claim 5 recites the phrase “a material that allows for stretching”.  This limitation is indefinite because it is unclear as to what this feature is within the context of the invention (e.g. the flexible plate, something else entirely, a combination thereof, etc.).  For prosecution on the merits is it interpreted as being the flexible plate. 
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recite the term “the need”.  This limitation is indefinite because it is unclear as to what the ‘need’ is and what ‘needs’ it within the context of the claimed invention.  
The term “sufficient amount” in claim 11 is a relative term which renders the claim indefinite. The term “sufficient amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This limitation renders the claim indefinite because it is unclear as to what constitutes a ‘sufficient amount’.
Claim 15 is replete with grammatical and lack of antecedent basis issues (see below) that it is basically incomprehensible as to what was intended to be claimed.  For prosecution on the merits, the Examiner interprets this claim as reading “the friction joint pile system is capable of moving when exposed to the lateral force of a seismic event”.
Claim 17 recites the limitation “the system eliminates”.  This limitation renders the claims indefinite because it is unclear as to how it can possibly fully eliminate breaking.  For prosecution on the merits, this limitation is interpreted to read “the system reduces”.
Claim 18 replete with grammatical and lack of antecedent basis issues (see below) that it is basically incomprehensible as to what was intended to be claimed.  For prosecution on the merits, the Examiner interprets this claim as reading “the friction joint pile system is capable of rotating rather than twisting when exposed to a lateral friction force”.
There is insufficient antecedent basis for these limitations in the following claims:
Claims 2, 6, 7, 10, 11, 14, 15 & 18-20  – “the bearing element(s)”
Claim 7, line 5 – “the need”
Claims 8 & 9, line 1 – “the rope”
Claim 11, line 2 – “sufficient amount of bearing elements”
Claim 15, line 2 – “the event”
Claim 15, line 3 – “the element”
Claim 15, line 3 – “the effect”
Claim 15, line 3 – “the force”
Claim 18, line 2 – “the frictional force”
Claim 18, line 3 – “the joint planes”
Claim 18, line 3 – “this strength”
Claim 18, line 4 – “the torsional moment”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sato (JP H09310345 A).
Regarding claims 1, 7-11, Sato discloses a friction joint pile system comprising at least two carrier elements [2], each having at least one twisted wire duct [3], a flexible plate [7] disposed between the at least two carrier elements [Figure 7], a twisted monolithic wire [4] sized to fit inside the duct, a twisted wire tightening/loosening apparatus and a twisted wire fastening apparatus [5 on both sides of carrier elements; Figure 7].
Regarding claims 2, 3, and 5, Sato further discloses the carrier elements are concrete [Paragraphs 2 & 12]; the twisted wire is steel wire [Paragraph 22]; and the flexible plate is rubber [Paragraph 27].
Regarding claim 4, 6, Sato further discloses the use of a flexible plate is optional [could use non-flexible; Paragraph 12], or can potentially comprise a coating [Paragraph 30].
Regarding claims 12-18, Sato further discloses adjustable rope tightening/loosening elements on both sides to fasten the carrier elements and flexible plates together such that, once fastened, the friction joint pile system is capable of laterally rotating in response to incurred torsional and frictional forces from a seismic event without twisting or breaking [Paragraphs 2 & 4-30]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP H09310345 A) in view of Shanghai Urban Construction (CN 102561335 A) {hereinafter Shanghai}.
Regarding claim 19, Sato fails to disclose the at least two carrier elements having drainage ducts/holes.
Shanghai teaches a foundation system comprising carrier elements having drainage ducts/holes [12, 13].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Sato by adding the drainage holes as described by Shanghai to reduce pore water pressures that may have built up during the advancement of the carrier elements into the ground surface thereby stabilizing the foundation system.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP H09310345 A) in view of Institute of Rock Mechanics (CN 101368383 A) {hereinafter Institute}.
Regarding claim 20, Sato fails to disclose a geogrid spanning multiple friction joint piles.
Institute teaches a foundation system comprising piles having a geogrid [8] spanning multiple piles [Figures 1 & 2].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Sato by adding the geogrid as described by Institute to provide a fixation means for the geogrid such that the geogrid can provide the lateral stability required for the fill soils at the top of the foundation system thereby increasing the stability of the sub-base for the structure to be places on top of the foundation.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619